DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motte (Experimental system design for integration of trapped-ion and superconducting qubit systems) (cited on ids).
As to claims 1 and 15 Motte teaches A quantum computing system, comprising: a dilution refrigerator comprising a plurality of chambers; a trapped ion computing device comprising a first set of qubits in a given chamber of the plurality of chambers of the dilution refrigerator figure 14-15;  Motte  suggests integrating superconductive (abstract). 
Motte does not explicitly teach the superconductor in the same chamber.
However it would have been obvious to one of ordinary skill in the art at the time of the invention to integrate the superconductor qubits and ion traps devices in the dilution refrigerator to be hybrid device to enable larger architecture for the quantum computing providing more computing power.
As to claims 8 and 19 Motte teaches optical fibres of the ion traps (PCF).

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motte (Experimental system design for integration of trapped-ion and superconducting qubit systems) (cited on ids) in view of Florian “Trapping of Ultra cold atoms in He/He Dilution refrigerator.
a.	1-4, 6-7, 8-9 and 15-18 Motte teaches quantum computing system, comprising: a dilution refrigerator comprising a plurality of chambers; a trapped ion computing device comprising a first set of qubits in a given chamber of the plurality of chambers of the dilution refrigerator figure 14-15;  Motte  suggests integrating superconductive (abstract). Motte further teaches different devices operating in different regions of the dilution chamber the HEMT 
Motte does not explicitly teach the superconductor in the same chamber.
However it would have been obvious to one of ordinary skill in the art at the time of the invention to integrate the superconductor qubits and ion traps devices in the dilution refrigerator to be hybrid device to enable larger architecture for the quantum computing providing more computing power.
As to claim the limitations of 8 and 19 Motte teaches optical fibres of the ion traps (PCF).
.However dilution refrigerator are very expensive especially below 4K. Since below 4k one is pumping Liquid Helium to the system. Liquid He in notoriously expensive to produce. And larger volumes make is a cubic is dimension making any increase in size very expensive since more liquid Helium is needed.
Motte indicates the Ion traps work at about 4 K (section 3). While superconductors must be in 50 nK (1.2.3).
Motte already show device operating at different temperatures.
Florian teaches a ion device on the 6 K level an transferring atoms to lower temperatures. Florian further teaches a vacuum region at 300K. Thus Florian teaches different device operating and different temperatures in the dilution chamber
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to provide an outer vacuum region for ion trap qubits. Further it would have been obvious to one of ordinary skill in the art at the time of filing to place the ion traps at the 100 mK, 1 K, 4 K regions and Superconductor qubits at the 10 mK region. One would have been so motivated to optimize space and the corresponding temperature areas for the associated qubit types.
In other word it would be obvious to use all the 10 mK for superconductors since it is essential to function of the superconductors. Thus if one has many superconducting qubits that fill the 10 mK region they should be place there.
While the ion traps are known to operate at the 100 mK level and communication through the regions via ions or photonic fibers. Thus the ion traps can fill the 4K level and the superconductor fill the 10 mK to optimize to increase the total qubits.
The superconductor qubits would be in the mixing chamber which is at 10 mK which is lower than 100 mK.
The final vacuum modified structure teaches a vacuum at the 300 K shield,  a 40 K shield ~ 50 K , a 4 K shield, 1 K which is approximately 800 mKa 100 mK shield and 10 mK shield figure 15 with associated superconducting qubits and ion trap qubits.
b.	Per rejection of 1-4, 6-7, and 15-18, As to claim 5, Motte does not teach mixing chamber further comprises filters and/or isolators coupled to the second set of superconducting qubits.
However filters and isolator were known at the time of filing to isolating respective qubits and filter the response.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide the mixing chamber further comprises filters and/or isolators coupled to the second set of superconducting qubits.
One would have been so motivated to enable the desire communications between qubits and removing of noise from the system improving the computation of the system.
c.	Per rejection of 1-4, 6-7, and 15-18, As to claims 8 and 19 Motte teaches optical fibres of the ion traps (PCF).
d.	Per rejection of 1-4, 6-7, and 15-18, As to claims 9-10, and 20 Applicant is caution that applicant gives no specifics of the copper can that provide a structure configured for thermal and radiation shielding and includes one or more holes for optical fibers and an ion beam entrance.
Florian provides a coupling to an ion beam and further copper can/cages were known to protect a device from radiation and heat. Thus it would have been obvious to one of ordinary skill in the art to provide a ion beam coupling an with a copper can with associated holes for ion beam coupling between traps  configured to protect the device from heat and radiation.
	e.	Per rejection of 1-4, 6-7, and 15-18, As to claim 11,  Motte teaches them on flanges. The flange would be in the 100 mK as well in 1 K region and 4 K which is 4th but that is in the third. So it is in the Third. 
	f.	 Per rejection of 1-4, 6-7, and 15-18, As to claim 12, claim 12 appears to be a use claim. The device does not natural at that temperature. However whether the flange is at 1 K or 800 mK or 700 mK there is no unexpected results.
	Thus it would have been obvious to one of ordinary skill in the art at the time of filing to have the 1 K region at 700 mK to 800 mK to optimize the ion trap device temperature.
g.	Per rejection of 1-4, 6-7, and 15-18, As to claim 14, Motte modified teaches them on 4K flange.
Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. Applicant argues that because the ion operate in different temperature it would not work as “well.” This is not found convincing applicant provides no guidance as to how they fix the problems . Further explicitly what the examiner asserts as well
 In other word it would be obvious to use all the 10 mK for superconductors since it is essential to function of the superconductors. Thus if one has many superconducting qubits that fill the 10 mK region they should be place there.
While the ion traps are known to operate at the 100 mK level and communication through the regions via ions or photonic fibers. Thus the ion traps can fill the 4K level and the superconductor fill the 10 mK to optimize to increase the total qubits.
The superconductor qubits would be in the mixing chamber which is at 10 mK which is lower than 100 mK.
The final vacuum modified structure teaches a vacuum at the 300 K shield,  a 40 K shield ~ 50 K , a 4 K shield, 1 K which is approximately 800 mKa 100 mK shield and 10 mK shield figure 15 with associated superconducting qubits and ion trap qubits.
Thus the examiner has addressed this the teaching would suggest the ion traps would be in a different chambers. The reference already teach different devices operating in different regions and allowing communication between the regions. If on knows that the ions traps operate in 100 mK and the superconductors at 10 mK. Why waste space? One has a 100 mK region and a 10 mK region use them for what they can be used for. 
As to the remarks of his is buttressed by the fact that a typical dilution refrigerator does not have sufficient cooling power to accommodate a working ion trap without the teachings herein is an unfounded assertion. There is nothing on the record that indicates this or how applicant rectifies this. Applicant is cautioned that providing such a recitation could result in a 112 a written description. 
In response to this argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896